Citation Nr: 0638478	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus with onychomycosis, evaluated as 20 percent 
disabling from July 9, 2001.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1958 to 
February 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

As the veteran is appealing an initial noncompensable 
evaluation assigned to his service-connected diabetes 
mellitus, type II, with onychomycosis, this issue has been 
framed as listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The Board notes that the veteran cancelled requested personal 
hearings at the RO and before a Board member.  Accordingly, 
his hearing requests have effectively been withdrawn.  See 38 
C.F.R. § 20.704(e) (2006).

This case was remanded by the Board for additional 
development in July 2005.

(The issues of entitlement to service connection for 
hypertension and COPD are addressed in the Remand that 
follows the decision below.)


FINDING OF FACT

The veteran's diabetes mellitus, type II, requires oral 
medication and restricted diet, but not regulation of 
activities; onychomycosis has caused no more than slight 
symptoms and has not required more than topical therapy.




CONCLUSION OF LAW

The criteria for a higher evaluation for the veteran's 
diabetes mellitus, type II, with onychomycosis, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.118 (Diagnostic Codes 7806, 7813), 4.119 (Diagnostic Code 
7913) (2006); 38 C.F.R. § 4.118 (Diagnostic Code 7806) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2006).  

The Court has held that 38 U.S.C.A. § 5103(a) notice must be 
considered within its place in the VA adjudication scheme.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In so 
deciding, the Court held that, once a decision awarding VA 
benefits, a disability rating, and an effective date has been 
made, as is the case here, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Id. at 19.  
Nevertheless, the Board notes that the veteran was apprised 
of VA's duties to both notify and assist in correspondence 
dated in October 2001, August 2004, and February and July 
2005.  VA has no duty to inform or assist that was unmet.

The veteran contends that he is entitled to a higher initial 
rating for his service-connected diabetes mellitus with 
onychomycosis.  His medical treatment records show that he 
has been taking metformin since October 2001, and was advised 
at that time to regulate his diet.  He subsequently also 
began taking glyburide for his diabetes.  He has been advised 
by his medical care providers to maintain an exercise 
regimen, but there is no evidence of record indicating that 
his physical activities, either occupational or recreational, 
have been restricted because of his diabetes.  Inpatient 
treatment notes associated with a hospitalization for 
quadruple heart bypass surgery in February 2003, show that he 
was given insulin at that time.  There is no evidence of 
record showing that insulin has otherwise been prescribed.  
The most recent treatment record that is of record, dated in 
May 2005, shows that the veteran is still taking only 
metformin and glyburide for his diabetes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claim as 
a claim for higher evaluation of an original award, effective 
from the date of award of service connection, in this case 
from July 9, 2001.

The veteran's diabetes is rated utilizing the criteria found 
at Diagnostic Code 7913.  38 C.F.R. § 4.120.  Under 
Diagnostic Code 7913, a 20 percent rating is for application 
when the disability requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A higher, 40 
percent, evaluation is for application when the disability 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted when there is 
insulin required, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as "avoidance of strenuous occupational 
and recreational activities."

Here, the evidence shows that the veteran is diagnosed with 
diabetes mellitus, type II, has been taking oral medication 
for his diabetes since it was diagnosed in October 2001, and 
has also been on a restricted diet.  There is no evidence of 
limitation of activity due to his diabetes.  The veteran thus 
meets the criteria for award of the currently assigned 20 
percent disability rating since the original effective date 
of July 9, 2001.  

As noted, in order to warrant the higher, 40 percent, 
evaluation, in addition to requiring insulin and a restricted 
diet, the veteran's diabetes must also require regulation of 
activities, defined as "avoidance of strenuous occupational 
and recreational activities."  Here, there is no evidence of 
record to indicate that the veteran's diabetes requires 
either insulin or regulation of his activities as defined.  
The Board acknowledges that the veteran was given insulin 
while hospitalized for his coronary bypass surgery, but there 
is no indication that he has used insulin otherwise.  
Moreover, even if it were to be shown that the veteran was 
regularly taking insulin, there is still no evidence that his 
activities have been regulated as defined in the regulations.  
In sum, the veteran's disability picture more nearly 
approximates the criteria required for the assigned 20 
percent evaluation for his service-connected diabetes 
mellitus, type II, and a higher evaluation is therefore not 
warranted since July 9, 2001.  See 38 C.F.R. § 4.7.

As for the onychomycosis, a separate compensable rating may 
be assigned if warranted by the evidence.  Under rating 
criteria in effect before August 30, 2002, a compensable 
rating was warranted for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 
noncompensable rating was assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118 (2002).  Under criteria in 
effect from August 30, 2002, onychomycosis is to be rated 
either as disfigurement of the head, face, or neck, as 
scarring, or as dermatitis, depending on the predominant 
disability.  38 C.F.R. § 4.118 (2006).  A compensable rating 
requires symptomatic scarring or involvement of more than 5 
percent of the entire body or more than just topical therapy.  
Id.  

In the veteran's case, his onychomycosis affecting the 
toenails is not exposed, did not cause scarring of the skin, 
and has not required more than topical therapy.  In fact, 
when the veteran was examined in September 2004, no skin 
disease was evident.  Earlier, in December 2001, tinea pedis 
was noted and it was reported that he used a fungal cream, 
but no tinea unguium was noted.  Consequently, the Board 
finds no basis for a compensable award for any onychomycosis 
associated with diabetes.  It can not be said to have caused 
more than slight symptoms or required more than topical 
therapy.


ORDER

Entitlement to a higher initial evaluation for type II 
diabetes, with onychomycosis, rated as 20 percent disabling 
from July 9, 2001, is denied.  


REMAND

The Board remanded the issues of entitlement to service 
connection for hypertension and COPD in July 2005.  In the 
remand, the Board noted that medical records included 
pulmonary function testing (PFT) conducted while the veteran 
was on active duty, in October 1979, and after service, in 
October 2001, but that there was no medical opinion of record 
that had discussed the results of either of the tests, nor 
had the results been analyzed for clinical significance, 
etiology, or onset date.  While the Board did not explicitly 
order that an examination be conducted on remand, it did 
specify that, if any additional development, such as the 
scheduling of a pulmonary examination, or the obtaining of a 
medical nexus opinion, was necessary to adjudicate any issue, 
that development should be accomplished.  

There is no evidence that any examination was conducted, and 
the January 2006 supplemental statement of the case (SSOC) 
does not mention the PFTs at all.  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, 
there is evidence of a current COPD disability, and the Board 
is of the opinion that the fact that the veteran had a PFT in 
service could indicate an in-service incurrence of a disease.  
The Board will therefore remand in order to obtain a medical 
nexus examination.

The Board also notes that the RO denied the veteran's 
hypertension claim because, inter alia, the veteran's 
hypertension was diagnosed prior to his being diagnosed with 
diabetes.  However, the Board can find no evidence of record 
to support that finding.  Specifically, the VA Medical Center 
(VAMC) outpatient treatment note dated October 9, 2001, shows 
that it was the veteran's first visit, that the veteran had 
no private doctors, and that his only past medical history 
was rheumatic fever as a child.  After examination, the 
examiner noted that the veteran had new onset type 2 diabetes 
and high blood pressure.  A subsequent visit with the same 
physician, in December 2001, refined the previous high blood 
pressure notation to a diagnosis of hypertension.  Thus, it 
appears from the record that the veteran's diabetes and 
hypertension were diagnosed on the same day.  Whether or not 
the veteran's hypertension is secondary to his service-
connected diabetes therefore is not a question of timing, but 
rather a medical determination that requires a medical nexus 
opinion.  On remand the veteran will also be afforded a VA 
examination in order to obtain a medical opinion as to 
whether it is at least as likely as not that his hypertension 
is related to his service-connected diabetes, or is in any 
other way related to his military service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo VA examination(s) 
by a physician with appropriate 
expertise to determine whether it is 
at least as likely as not that the 
veteran's current COPD and 
hypertension are related to military 
service, including the question of 
whether hypertension is caused or 
made worse by service-connected 
diabetes.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed and 
the results noted in the examination 
report.  The examiner is 
specifically requested to discuss 
the relevance, if any, of the 
results of the pulmonary function 
testing that are of record.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation.  If the 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

(The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).)  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  (The supplemental statement 
of the case should reflect 
consideration of both old and new 
versions of 38 C.F.R. § 3.310.  
71 Fed. Reg. 52744-47 (Sept. 7, 
2006).)    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


